Exhibit 99.1 #770 – 800 West Pender Street Vancouver, BCV6C 2V6 P: 604-630-1399 F: 604-681-0894 MAG Silver Corp. For Immediate Release November 19, 2012 NR#24 MAG SILVER RESPONDS TO REPORTS OF ILLEGAL EVICTION FROM CINCO DE MAYO Vancouver, BC MAG Silver Corp. (TSX:MAG; NYSE MKT:MVG) ("MAG" or the "Company") is responding to reports from local media in Mexico that landholders from Benito Juarez decided during an assembly meeting of the local community (or "Ejido") in the evening of Saturday, November 17, to expel MAG from its Cinco de Mayo property and establish a 100 year mining moratorium. MAG is strongly of the view that the assembly meeting was called and conducted illegally as a result of the efforts of a concentrated group of radical activists opposed to mining in the region.MAG is in the process of pursuing legal remedies at both the state and federal levels to have the meeting and all resolutions passed at the meeting declared null and void.MAG is highly confident that the illegal resolutions will not be permitted to stand. Further details regarding the assembly meeting and the surface access permissions required from the local Ejido in connection with MAG's exploration and development plans at Cinco de Mayo will be provided shortly. About MAG Silver Corp. (www.magsilver.com) MAG is focused on district scale projects located within the Mexican Silver Belt. Our mission is to become one of the premier companies in the silver mining industry. MAG is conducting ongoing exploration of its portfolio of 100% owned properties in Mexico including a silver, lead and zinc discovery and a moly-gold discovery at its 100% owned Cinco de Mayo property in Chihuahua State.MAG and Fresnillo plc are jointly developing the Valdecañas Vein and delineating the Desprendido and Juanicipio discoveries on the Juanicipio Joint Venture in Zacatecas State. MAG is based in Vancouver, British Columbia, Canada. Its common shares trade on the TSX under the symbol MAG and on the NYSE MKT under the symbol MVG. On behalf of the Board of MAG SILVER CORP. "Dan MacInnis" CEO & Director For further information on behalf of MAG Silver Corp. Contact Gordon Neal, VP Corp. Development Website: www.magsilver.com Phone: (604) 630-1399 Toll free: (866) 630-1399 Email: info@magsilver.com Fax: (604) 681-0894 Neither the Toronto Stock Exchange nor the NYSE MKT has reviewed or accepted responsibility for the accuracy or adequacy of this news release, which has been prepared by management. 1 of 2 This release includes certain statements that may be deemed to be "forward-looking statements" within the meaning of the US Private Securities Litigation Reform Act of 1995. All statements in this release, other than statements of historical facts are forward looking statements. Forward-looking statements are often, but not always, identified by the use of words such as "seek", "anticipate", "plan", "continue", "estimate", "expect", "may", "will", "project", "predict", "potential", "targeting", "intend", "could", "might", "should", "believe" and similar expressions. These statements involve known and unknown risks, uncertainties and other factors that may cause actual results or events to differ materially from those anticipated in such forward-looking statements. Although MAG believes the expectations expressed in such forward-looking statements are based on reasonable assumptions, such statements are not guarantees of future performance and actual results or developments may differ materially from those in the forward-looking statements. Factors that could cause actual results to differ materially from those in forward-looking statements include, but are not limited to, changes in commodities prices, changes in mineral production performance, exploitation and exploration successes, continued availability of capital and financing, and general economic, market or business conditions, political risk, currency risk and capital cost inflation. In addition, forward-looking statements are subject to various risks, including that data is incomplete and considerable additional work will be required to complete further evaluation, including but not limited to drilling, engineering and socio-economic studies and investment. The reader is referred to the Company's filings with the SEC and Canadian securities regulators for disclosure regarding these and other risk factors. There is no certainty that any forward looking statement will come to pass and investors should not place undue reliance upon forward-looking statements. Please Note: Investors are urged to consider closely the disclosures in MAG's annual and quarterly reports and other public filings, accessible through the Internet at www.sedar.com and www.sec.gov. 2 of 2
